DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Status of Claims
Claim 1, 3-6 are pending and under examination.
Claims 2 has been canceled.

Response to Amendment
In view of Applicant(s) claim amendments filed on 12/07/2021, new drawing objections are set forth.
In view of Applicant(s) claim amendments, new specification objections are set forth.
Applicant(s) amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Rejection mailed on 06/07/2021. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 12/07/2021, the previous prior art rejection based on Clark has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

“A fluidic cartridge system” of claim 1.
“a cartridge reader for receiving and operating the disposable fluidic cartridge comprising … a sensor … a mechanical actuator” of claim 1

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear 

Applicant(s) have amended claim 1 to recite “A fluidic cartridge system”. However, a fluidic cartridge system is not disclosed in the remainder of the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 line 4 recites “the recess”.  However, Applicant(s) have not previously referred to “a recess” and it is unclear what recess Applicant(s) are referring to as “the recess”.  Perhaps Applicant(s) intend to recite “a recess” for this instance and “the recess” for each subsequent 
Claims 3-6 are also rejected by virtue of their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. (US 2010/0285490 – hereinafter “Dees”) in view of Arnold et al. (US 2006/0144749 – hereinafter “Arnold”), and further in view of Clark et al. (US 6,656,428 – hereinafter “Clark” – already of record)

Regarding claim 1, Dees discloses a fluidic cartridge system (Dees; [0060]) comprising:
a disposable fluidic cartridge (Dees; fig. 20, #78, [0069]) comprising a collapsible blister comprising a liquid component disposed within the recess for effecting an operation of the disposable fluidic cartridge (Dees discloses reagent pack or blister 78 contains an assay buffer and is reagent reservoir delivery unit 375 with a hinged top containing hidden hollow pins access various reservoir compartments by piercing a cover on the reservoir pack, fig. 20, [0069, 0071, 0087, 0095]), and a machine-readable identification code (Dees; detection apparatus reads a label on a reagent pack and verifies that the reagent pack is compatible with the desired assay to be run; [0087]); on a breakable label (Dees; reagent pack comprises a top portion cover and or sealing the top of the reservoir(s), the top portion is made of a material that seals in the reagent(s), but is able to be pierced by a port for removing the reagent(s); [0086].  The reagent reservoir delivery unit pierces the top of the reagent pack; [0069, 0095]) covering at least a portion of the recess (Dees; [0069]);

a sensor for detecting the identification code on the breakable label on the disposable fluidic cartridge inserted into the cartridge reader (Dees; detection apparatus reads a label on a reagent pack and reads a label on an assay chamber and determines if they are intended for the desired assay to be performed; [0087]); and 
a mechanical actuator that extends into the recess of the disposable fluidic cartridge to actuate the collapsible blister and to break the portion of the breakable label covering the recess (Dees; inserting reagent pack into reagent reservoir delivery unit and closing the lid extends reagent sampling pins/tubes through the foil, into the reagent compartments; [0069, 0071, 0095, 0453-0457]) and preventing reuse of the disposable fluidic cartridge (Dees; reagent reservoir delivery unit hold a disposable cartridge or reagent pack; [0069]) wherein, the cartridge reader is configured to, when the cartridge is received in the cartridge reader, extend the mechanical actuator into a recess of the disposable fluidic cartridge inserted into the cartridge reader (Dees; inserting reagent pack into reagent reservoir delivery unit and closing the lid extends reagent sampling pins/tubes through the foil, into the reagent compartments; [0069, 0071, 0095, 0453-0457]).
Dees does not disclose breaking the portion of the breakable label covering the recess renders the identifiable code unreadable.
However, Arnold teaches the analogous art of a collapsible blister pack comprising a recess (Arnold; fig. 1A, #100, #120, [0032]) and a breakable label covering at least a portion of the recess (Arnold; fig. 2, #210, [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the label of the disposable fluidic cartridge of Dees such that the printed portion of the label is positioned over the recess, as taught by Arnold, because Arnold teaches the printed 
Modified Dees does not teach the mechanical actuator extends into the recess upon detection of the identification code of the disposable cartridge by the sensor.
However, Clark teaches the analogous art of a disposable fluidic cartridge (Clark; col. 5 lines 37-38) comprising a collapsible blister (Clark; fig. 5b, #26, col.27, lines 5-8), and a machine-readable identification code (Clark; col. 15, lines 27-31; col. 25, lines 19-22) on a breakable label (Clark; col. 27, lines 8-12), a cartridge reader for receiving and operating the disposable fluidic cartridge (Clark; col. 14 lines 63-65), the cartridge reader comprising a sensor (Clark; col. 15 lines 31-32) for detecting the identification code on the breakable label on the disposable fluidic cartridge inserted into the cartridge reader (Clark; col. 30, lines 61-64); and a mechanical actuator (Clark; fig. 5C, #46, col. 26, line 67) that extends into the recess of the disposable fluidic cartridge to actuate the collapsible blister and to break the portion of the breakable label covering the recess (Clark; col. 27, lines 4-12) wherein, the cartridge reader is configured to, when the cartridge is received in the cartridge reader, extend the mechanical actuator into a recess of the disposable fluidic cartridge inserted into the cartridge reader upon detection of the identification code on the disposable fluidic cartridge by the sensor (Clark; col. 19 lines 64-65, col. 30 lines 61-64, col. 31, lines 1-20, Fig. 12, Fig. 14, Fig. 15, Fig. 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify cartridge reader comprising the mechanical actuator and sensor of modified Dees with the configuration such that the mechanical actuator extends into the recess of the fluidic cartridge upon detection of the identification code on the disposable fluidic cartridge by the sensor, as 

Regarding claim 3, modified Dees teaches the cartridge system of claim 1 above, wherein the liquid component is for conducting a diagnostic test (Dees; [0097-0098, 0113]).

Regarding claim 4, modified Dees teaches the cartridge system of claim 1 above, wherein the cartridge reader is configured to perform a diagnostic test on a sample in the disposable fluidic cartridge inserted into the cartridge reader (Dees; control reagent; [0372]).

Regarding claim 5, modified Dees teaches the cartridge system of claim 1 above, wherein the cartridge reader is configured to activate the sensor to attempt to detect the machine readable identification code upon insertion of the disposable fluidic cartridge into the cartridge reader (The modification of the cartridge reader comprising the mechanical actuator and sensor of modified Dees with the configuration such that the mechanical actuator extends into the recess of the fluidic cartridge upon detection of the identification code on the disposable fluidic cartridge by the sensor, as taught by Clark, has previously been discussed in claim 1 above. Clark additionally teaches the sensor attempts to detect the ID code upon insertion of the cartridge into the reader; col. 19, lines 64-65, col. 30, lines 61-65).

Regarding claim 6, modified Dees teaches the cartridge system of claim 1 above, wherein the sensor of the cartridge reader is configured to read the identification code (Dees; [0087]) which takes up an area on the breakable label, said area having a length and a width, and wherein at least one of the length and the width of said area is fully contained within the portion of the breakable label covering the recess (The modification of the label of the disposable fluidic cartridge of Dees such that the printed portion of the label is positioned over the recess, as taught by Arnold, has previously been discussed in claim 1 above.  Arnold further discloses the printed portion is fully contained within the portion of the breakable label covering the recess; fig. 2).

Response to Amendment
Applicants arguments filed on 12/07/2021 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address applicant's remarks in order to promote compact prosecution.

Applicants argue on pages 4-5 of their remarks that Clark fails to report a cartridge system in which the identification code of the cartridge is rendered unreadable, and thereby the cartridge unusable, by a blister on the cartridge and an actuating means on the cartridge reader.  The Examiner agree with Applicant(s) arguments and notes that the arguments are directed towards the amended claim language which does not apply to the current grounds of rejection.  Furthermore, the Examiner has withdrawn the prior art rejection based on Clark and has set forth a new prior art rejection and contends that the new prior art rejection teaches each and every limitation of the amended claim language.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Mayfield (US 5,261,702) discloses a puncturing a portion of a label bearing indicia corresponding to a particular item.
Andeshmand (US 10,820,847) discloses puncture a perforated area on a label of a cartridge.
Quinn (US 2004/0062887) discloses printing on the foil material of a blister pouch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798